DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. 
Response to Arguments
Applicant argues in the response filed 10/16/2020 that prior art does not disclose the linear actuator of the handle and plunger to control linear movement of the basket device and axial rotation of the second controller adjusts a rotational position of the basket where the second controller is movable with the plunger and Dhinsda does not disclose the end surface is coupled to the proximal end of the controller body movable together with the first controller. The rejections have been withdrawn. New rejection with respect to Mercereau, and Jemison in view of Bilitz have been made below. 
Claim Objections
Claims 2, 5, 9, 12 are objected to because of the following informalities:  line 1 of each claim should read “claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2003/0109889 to Mercereau.
As to claim 1, Mercereau discloses a tool for use by a surgeon for operating a basket device (10) for capturing an object to be removed from a body of a human or an animal (paragraph 1, 2, 5), the tool comprising a first controller (34) adapted to be coupled to the basket device for selectively controlling the basket device and moving the basket device between a first, closed position (figure 16) and a second open positon (figure 17), the first controller comprising a plunger and cylinder mechanism (35,20 the body portion 35 can act like a plunger as it slides through cylinder 20) and a handle (34) coupled to the plunger (figure 5-7) of the plunger and cylinder mechanism, the handle operable to adjust a relative position of a plunger with respect to a cylinder of the plunger and cylinder mechanism (paragraph 69, figure 3, 416, 17, ), wherein linear actuation of the handle and plunger relative to the cylinder controls linear movement of the basket device between the first and second positions (paragraph 77, 78) and a second controller (46) positioned adjacent to the first controller (figure 13, 14) and adapted to be coupled to the basket device (paragraph 79, figure 19), where the second controller is axially rotatable on the handle (paragraph 79, the thumb 
As to claim 2, Mercereau discloses a sheath (14) having a first end and a second end (figure 17-19), the sheath adapted to receive the basket device and to have the basket device longitudinally slide with respect thereto between the first, closed position and the second open position (figure 17-19), and wherein the sheath is coupled to the first controller for translation movement relative the basket device (figure 17-19, the handle connects the sheath to the controller), and the basket device is coupled to the second controller for rotational movement with respect to the first controller (the handle connects the sheath to the controller).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2014/0257253 to Jemison in view of U.S. Patent Publication 2003/0009176 Bilitz.
As to claim 1, Jemison discloses a tool for use by a surgeon for operating a basket device (68) for capturing an object to be removed from a body of a human or an animal (paragraph 27, 29), the tool comprising a first controller (104) adapted to be coupled to the basket device for selectively controlling the basket device and moving the basket device between a first, closed position (paragraph 27, “first configuration”, paragraph 29) and a second open positon (paragraph 27, “second configuration”, paragraph 29), the first controller comprising a plunger and cylinder mechanism (108, 104b) and a handle (104a) coupled to the plunger (figure 2a,b) of the plunger and cylinder mechanism the handle operable to adjust a relative position of a plunger with respect to a cylinder of the plunger and cylinder mechanism (paragraph 36), wherein linear actuation of the handle and plunger relative to the cylinder controls linear movement of the basket device between the first and second positions (paragraph 36) and a second controller (106) positioned adjacent to the first controller (figure 2a,b) and adapted to be coupled to the basket device for operating a basket”, the scope of the claim is the tool, not the basket and therefore doesn’t positively claim the basket device and its actions, just how it could operate the basket device, the axial rotation of the controller will have a distinct effect on the actuator member 112, which can rotate the basket device) and where the second controller is linearly movable with the plunger when the relative position of the plunger is moved with respect to the cylinder (paragraph 47, the compensator 106 is secured to 104).
If it is not inherent that the second controller of Jemison can adjust a rotational position of the basket device, Bilitz teaches a similar device having a second controller (24) on a handle (10), where axial rotation of the second controller relative to the handle adjusts a rotational position of the basket device (paragraph 37) for the purpose of allowing the improved user comfort for controlled rotation of the basket device (paragraph 37, 38). The second controller Bilitz can teach a similar actuation movement on the actuator member 112 of Jemison that will rotate the basket device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second controller of Jemison adjust a rotational position of the basket device as 
As to claim 2, with the device of Jemison and Bilitz above, Jemison  discloses a sheath (52) having a first end and a second end (figure 1), the sheath adapted to receive the basket device and to have the basket device longitudinally slide with respect thereto between the first, closed position and the second open position (figure 1, paragraph 29), and wherein the sheath is coupled to the first controller for translation movement relative the basket device (figure 1,2a,b), and the basket device is coupled to the second controller for rotational movement with respect to the first controller (figure 1,2a,b,).
As to claim 3, with the device of Jemison and Bilitz above, Jemison  discloses a biasing mechanism (122) operatively located for biasing the plunger with respect to the cylinder to move the basket device toward the first, closed position (paragraph 44).
As to claim 6, with the device of Jemison and Bilitz above, Jemison discloses a biasing mechanism (122) operatively located for biasing the plunger with respect to the cylinder to move the basket device toward the first, closed position with respect to the handle and the sheath (paragraph 44), and the basket devices is rigidly rotationally coupled to the second controller (paragraph 44 and the sheath 48, 49, with the use of rotational actuators of Bilitz).
As to claim 7, with the device of Jemison and Bilitz above, Jemison discloses a luer lock coupler (paragraph 42) for selectively coupling the tool to an endoscope.


As to claim 9, with the device of Jemison and Bilitz above, Jemison  discloses a sheath (52) having a first end and a second end (figure 1), the sheath adapted to receive the basket device and to have the basket device longitudinally slide with respect thereto between the first, closed position and the second open position (figure 1, paragraph 29), and wherein the sheath is coupled to the first controller  for translation movement relative the basket device (figure 1,2a,b), and the basket device is coupled to the second controller for rotational movement with respect to the first controller (figure 1,2a,b,).
As to claim 10, with the device of Jemison and Bilitz above, Jemison  discloses a biasing mechanism (122) operatively located for biasing the plunger with respect to the cylinder to move the basket device toward the first, closed position (paragraph 44).

Claim 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0109889 to Mercereau in view of U.S. Patent 4,691,705 to Okada
As to claims 4, Mercereau discloses the device above but is silent about the locking mechanism. 
Okada teaches a similar device (col. 1 ll. 45-49) a locking mechanism (69, 67a figure 8-10,) coupled to the housing for locking the first controller in the second, open position (col. 6 ll. 14-19), for the purpose of being able to lock the basket into a predetermined position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the locking mechanism of Okada with the device of Mercereau in order for being able to lock the basket into position for gripping.
As to claim 5, Mercereau as modified by Okada discloses the second controller remains operative when the locking mechanism locks the first controller (figure 19). The locking mechanism of Okada will be a slot that the thumb slider 34 of Mercereau engages and therefore prevents moving. The thumb wheel 46 of Mercereau will be able to be rotated as the thumb slider is locked in position.
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0257253 to Jemison in view of U.S. Patent Publication  as applied to claims 1-3, 6-10, 13 above, and further in view of U.S. Patent 4,691,705 to Okada.
As to claims 4, 11, Jemison as modified by Bilitz discloses the device above but is silent about the locking mechanism. 
Okada teaches a similar device (col. 1 ll. 45-49) a locking mechanism (69, 67a figure 8-10,) coupled to the housing for locking the first controller in the second, open position (col. 6 ll. 14-19), for the purpose of being able to lock the basket into a predetermined position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the locking mechanism of Okada with the device of Jemison as modified by Bilitz in order for being able to lock the basket into position for gripping
Allowable Subject Matter
Claims 14, 17-19 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Of note: a call was made to the applicant to discuss allowable subject matter but an interview was not agreed upon in the allotted time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771